Upon the suggestion of relator herein that a petition for a rehearing has been duly filed in this proceeding as permitted by the practice of this Court, and that the judgment of this Court finally disposing of this cause has not become effective, and will not become effective until the pending petition for a rehearing has been disposed of, and a writ of prohibition absolute either granted or denied, and that the right of the circuit court to change the present custody of one George J. Deeb is the subject matter of this cause, and that the effectiveness of this Court's jurisdiction to determine same will be impaired by any interference therewith during the pendency of this cause undisposed of by this Court, it is therefore ordered, by *Page 469 
virtue of Section 5 of Article V of the Constitution of this State, that an order be entered herein restraining the respondent judge of the circuit court from making or enforcing any further orders or writs interfering with the present custody of said George J. Deeb, until this proceeding has been finally disposed of by the granting, denial or dismissal of the pending petition for rehearing and the issuance of a writ of prohibition absolute or denial of same pursuant to a final disposition of this cause by this Court.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.
                          ON REHEARING.